                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

JASON JONES,                                  )
                                              )
              Petitioner,                     )
                                              )
v.                                            )      No.:   2:19-CV-206-TAV-CRW
                                              )
ESCO JARNAGIN,                                )
                                              )
              Respondent.                     )


                               MEMORANDUM OPINION

       On October 30, 2019, Petitioner, a prisoner in the Hamblen County Jail, filed a

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 [Doc. 1] with the United

States District Court for the Western District of Tennessee, which transferred the petition

to this Court as the proper venue [Doc. 5]. However, on the same day, Petitioner filed an

identical petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 in this District,

Jones v. State of Tennessee., No. 3:19-CV-458-TRM-DCP (E.D. Tenn., filed Nov. 12, 2019

[Doc. 1]).

       “As between federal district courts . . . though no precise rule has evolved, the

general principle is to avoid duplicative litigation.” Colorado River Water Conservation

Dist. v. United States, 424 U.S. 800, 817 (1976). “Generally, a suit is duplicative if the

claims, parties, and available relief do not significantly differ between the two

actions.” Serlin v. Aruthus Anderson & Co., 3 F.3d 221, 223 (7th Cir. 1993). Faced with

a duplicative suit, a federal court may exercise its discretion to stay or dismiss the suit

before it, allow both federal cases to proceed, or enjoin the parties from proceeding in the
other suit. See Smith v. SEC, 129 F.3d 356, 361 (6th Cir. 1997). The Sixth Circuit has

stated as follows with regard to such suits:

       “[S]imple dismissal of the second suit is [a] common disposition because
       plaintiffs have no right to maintain two actions on the same subject in the
       same court, against the same defendant at the same time.” Curtis v. Citibank,
       N.A., 226 F.3d 133, 138–39 (2d Cir. 2000); see also Missouri v. Prudential
       Health Care Plan, Inc., 259 F.3d 949, 953–54 (8th Cir. 2001) (joining other
       courts that have held a district court may dismiss one of two
       identical pending actions).

Twaddle v. Diem, 200 F. Appx 435, 438 (6th Cir. 2006) (alterations in original).

       While Petitioner filed his two identical pending § 2254 petitions on the same day,

his other § 2254 petition was properly filed in this District, whereas this action was not

filed in the proper venue. Accordingly, the Court will DISMISS this action without

prejudice. See Slack v. McDaniel, 529 U.S. 473, 478 (2000) (explaining that courts have

“due flexibility to prevent vexatious litigation,” with respect to duplicative mixed

petitions). The Court will not issue a certificate of appealability with regard to this

dismissal because jurists of reason would not find this procedural ruling debatable. Id.

Also, the Court CERTIFIES that any appeal in this matter would not be taken in good

faith. 28 U.S.C. § 1915(a)(3).

       AN APPROPRIATE ORDER WILL ENTER.


                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE




                                               2
